                                                                     JS6


                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




    MARK HENRY SHANKS,                   CV 19-06313 DSF (AFMx)
       Plaintiff,
                                         Order GRANTING Plaintiff’s
                   v.                    Motion to Remand (Dkt. 23)

    L-3 COMMUNICATIONS
    VERTEX AEROSPACE LLC, et
    al.,
         Defendants.



   Defendants Vertex Aerospace LLC (Vertex),1 Paul Sichenzia, and
Patrick Bantilan (collectively, Defendants)2 removed this case based on
diversity and federal question jurisdiction and moved to dismiss. Dkts.
1, 11, 13. Plaintiff Mark Henry Shanks moved to remand. Dkt. 23.
The Court deems this matter appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

                         I. Factual Background

   Plaintiff is an aircraft mechanic who worked for Defendant Vertex
between June 2013 and May 2017. During his employment, Plaintiff
was subjected to unlawful labor practices and racial harassment, which
he reported to Defendants. Dkt. 1-1 (Compl.) ¶¶ 11-13. In July 2015,

1Plaintiff has identified the Defendant as “L-3 Communications Vertex
Aerospace LLC.” Vertex clarifies in its Notice of Removal that its correct
corporate identity is “Vertex Aerospace LLC.”
2Sichenzia and Bantilan are collectively referred to as Individual
Defendants.
after complaining that he had been racially harassed by a coworker,
Plaintiff received a written warning from Defendants “for not having
his Air Frame & Power Plant (A&P) license.” Id. ¶¶ 13-15. Plaintiff
complained to the Individual Defendants that that he “was previously
instructed that he did not need an A&P license” and had worked for
Vertex for “almost a decade without the license.” Id. ¶¶ 17-18.
Defendants subsequently “told [Plaintiff] that the A&P license was not
required and the issue was dropped.” Id. ¶ 18.

   In January 2016, Plaintiff was diagnosed with bladder cancer. Id.
¶ 19. He underwent a biopsy for the cancer on March 6, 2016 and had
surgery on November 21, 2016. Id. ¶¶ 19-20. After these two
procedures, Plaintiff requested unspecified accommodations related to
his medical condition from his supervisor, Defendant Bantilan. Id.
¶ 22. Bantilan denied both requests “without engaging in any
interactive process.” Id.

   In early February of 2017 Plaintiff was injured at work. Id. ¶ 22.
Shortly after the incident, “after previously waiving any requirement
that [Plaintiff] obtain an [A&P] license,” Bantilan ordered Plaintiff to
obtain his A&P license by April 2, 2017. Id. ¶ 24. Plaintiff informed
Defendants that he was scheduled to undergo another cancer treatment
surgery on April 26, 2017 and “did not feel well enough to be confident
that he could pass the [licensing] exam” while undergoing treatment.
Id. ¶¶ 26-27. Plaintiff requested “the reasonable accommodation of
being able to obtain the license after he had completed his cancer
treatment.” Id. ¶ 27. Defendants “refused to engage [] in the
interactive process” with Plaintiff and denied his request. Id. ¶ 28.

   After Plaintiff’s work injury in February 2017, Individual
Defendants “went out of their way to embarrass, humiliate, and cause
Shanks to suffer anxiety, often in front of his coworkers.” Id. ¶ 29.
Individual Defendants “scowled and made faces while staring or
gesturing at Shanks, made humiliating comments that were directly
related to Shanks[’s] disability, [and] spent an unusual and excessive
amount of time staring at Shanks while Shanks worked.” Id. This




                                   2
continued “up until Shanks took medical leave for cancer surgery” on
April 26, 2017. Id. ¶¶ 29, 32.

   Plaintiff underwent cancer treatment surgery on April 26, 2017. Id.
¶ 32. On May 1, 2017, he was notified that he had been terminated by
Defendants. Id. ¶ 33.

   On April 25, 2019, Plaintiff sued Vertex and the Individual
Defendants in California Superior Court. He asserted eight causes of
action against Vertex, including violations of California’s Fair
Employment and Housing Act (FEHA), Intentional Infliction of
Emotional Distress (IIED), and Retaliation. The claims for Disability
Harassment under FEHA (FEHA Harassment) and IIED are also
asserted against the Individual Defendants.

   Defendants removed the case based on diversity jurisdiction and
preemption under Section 301 of the Labor Management Relations Act
(LMRA). Dkt. 1 (Removal). Vertex and the Individual Defendants
separately moved to dismiss. Dkt. 11 (Individual Defendants MTD),
Dkt. 13 (Vertex MTD). On August 4, 2019, Plaintiff filed a Motion to
Remand. Dkt. 23 (Mot.).

                              II. Discussion

A.    Plaintiff’s Motion to Remand

      1.    Diversity Jurisdiction

   The Complaint asserts claims of FEHA Harassment and IIED
against the Individual Defendants who, like Plaintiff, are citizens of
California. Compl. ¶¶ 61-70, 96-105. Defendants contend that the
Individual Defendants were fraudulently joined and their citizenship
should be disregarded for purposes of establishing diversity.3
Defendants challenge the claims against the Individual Defendants on
the following grounds:


3The parties do not dispute that Plaintiff and Vertex are diverse and the
amount in controversy exceeds $75,000. See Removal at 12-14, 19-21.



                                      3
   • Plaintiff’s claims against the Individual Defendants are barred by
     the respective statutes of limitations;

   • Plaintiff has failed to state a claim for FEHA Harassment or
     IIED and neither claim can be remedied by amending the
     Complaint; and

   • Plaintiff’s IIED claim is preempted by the exclusive remedy
     provision of California’s Workers Compensation Act.

    Under 28 U.S.C. § 1332(a), district courts have original diversity
jurisdiction over civil actions in which (1) complete diversity of
citizenship exists between the parties and (2) the amount in
controversy exceeds $75,000. However, there is an “exception to the
requirement of complete diversity . . . where a non-diverse defendant
has been ‘fraudulently joined.’” Morris v. Princess Cruises, Inc., 236
F.3d 1061, 1067 (9th Cir. 2001). “Joinder of a non-diverse defendant is
deemed fraudulent, and the defendant’s presence in the lawsuit is
ignored for purposes of determining diversity, ‘[i]f the plaintiff fails to
state a cause of action against a resident defendant, and the failure is
obvious according to the settled rules of the state.’” Id. (alteration in
original) (quoting McCabe, 811 F. 2d at 1339).

    “[T]he test for fraudulent joinder and for failure to state a claim
under Rule 12(b)(6) are not equivalent.” Grancare, LLC v. Thrower,
889 F.3d 543, 549 (9th Cir. 2018). In evaluating a claim of fraudulent
joinder, “a federal court must find that a defendant was properly joined
and remand the case to state court if there is a ‘possibility that a state
court would find that the complaint states a cause of action against any
of the [non-diverse] defendants.’” Id. (quoting Hunter v. Philip Morris
USA, 582 F.3d 1039, 1044 (9th Cir. 2009). In this inquiry, “the district
court must consider . . . whether a deficiency in the complaint can
possibly be cured by granting the plaintiff leave to amend.” Id. at 550.

            a.     Statute of Limitations

  Defendants contend that the claims against the Individual
Defendants are untimely because the relevant acts supporting these



                                     4
claims are alleged to have occurred before the statute of limitations
period. Dkt. 25 (Opp’n) at 7-9.

    Before a plaintiff may file a FEHA civil complaint, he must timely
file an administrative complaint with the Department of Fair
Employment and Housing. Williams v. City of Belvedere, 72 Cal. App.
4th 84, 90 (1999). This administrative complaint must be filed within
one year of the unlawful conduct. See Cal. Gov’t Code § 12960(b), (d).
Because Plaintiff filed his administrative complaint on April 27, 2018,
Defendants argue that his FEHA claim should be limited to “events
that occurred” within one year of that filing: “on or after April 28,
2017.” Opp’n at 8.

   The statute of limitations for intentional infliction of emotional
distress is two years. See Cal. Code Civ. Proc. § 335.1 (providing a two-
year limitations period for claims involving “injury to . . . an individual
caused by the wrongful act or neglect of another”); Johnson v. Lucent
Technologies Inc., 653 F.3d 1000, 1008 (9th Cir. 2011) (accepting the
district court’s conclusion that California’s statute of limitations for
IIED claims is two years). This period begins to run “when the plaintiff
suffers severe emotional distress as a result of outrageous conduct by
the defendant.” Soliman v. CVS RX Servs., Inc., 570 Fed. Appx. 710,
711 (9th Cir. 2014). Because Plaintiff filed his Complaint on April 25,
2019, Defendants contend that “only events occurring on or after April
25, 2017 are material to Plaintiff’s IIED claim.” Opp’n at 8.

   Defendants assert that the only event alleged to fall within the
limitations period for either claim is Plaintiff’s termination by Vertex,
which occurred on May 1, 2017. Opp’n at 8; Compl. ¶ 32 (“In or about
May 1, 2017, while recovering at home, Shanks was notified that he
had been terminated.”). But a plaintiff cannot predicate a harassment
or IIED claim on his termination alone. See Lawler v. Montblanc
North America, LLC, 704 F.3d 1235, 1244 (9th Cir. 2013) (“[Commonly]
necessary personnel management actions such as hiring and firing,” do
not constitute harassment under FEHA); Janken v. GM Hughes
Electronics, 46 Cal. App. 4th 55, 80 (1996) (“A simple pleading of
personnel management activity is insufficient to support a claim of


                                     5
intentional infliction of emotional distress, even if improper motivation
is alleged.”). Defendants therefore conclude that the claims against the
Individual Defendants are barred by the applicable statutes of
limitations and, given that Plaintiff never reported to work during the
statutory period, he cannot allege additional facts to save the claims.
Opp’n at 8-9.

   This argument fails for two reasons. First, as to Plaintiff’s IIED
claim, the timely allegations in the Complaint are not limited to his
termination alone. The Complaint states that Individual Defendants’
harassment of Plaintiff continued “up until Shanks took medical leave
for cancer surgery [on April 26, 2017].” Compl. ¶¶ 29, 32. Therefore,
the Complaint sufficiently alleges non-“personnel management actions”
by the Individual Defendants within the statutory period (which began
on April 25, 2017). Plaintiff’s IIED claim is not barred by the statute of
limitations.

   Second, it is not clear that either claim is entirely foreclosed under
state law, as Plaintiff’s termination may be part of a “continuing
violation” that tolls the statute of limitations. Under the continuing
violation doctrine,

      when an employer engages in a continuing course of
      unlawful conduct under the FEHA by refusing reasonable
      accommodation of a disabled employee or engaging in
      disability harassment, . . . the statute of limitations begins
      to run, not necessarily when the employee first believes
      that his or her rights may have been violated, but rather,
      either when the course of conduct is brought to an end . . .
      or when the employee is on notice that further efforts to
      end the unlawful conduct will be in vain.

Richards v. CH2M Hill, Inc., 26 Cal. 4th 798, 823 (2001) (emphasis in
original); see also Murray v. Oceanside Unified Sch. Dist., 79 Cal. App.
4th 1338, 1363 (2000) (continuing violations doctrine applies to IIED
claim where the alleged outrageous conduct is an ongoing pattern of
discrimination or retaliation).



                                     6
    The California Supreme Court has explained that, under some
circumstances, managerial acts can also serve as the basis for state law
tort claims: “[S]ome official employment actions done in furtherance of
a supervisor’s managerial role can also have a secondary effect of
communicating a hostile message.” Roby v. McKesson Corp., 47 Cal.
4th 686, 709 (2009) (citing Miller v. Dept. of Corrections, 36 Cal. 4th
446, 466 (2005)). A “FEHA plaintiff may establish a supervisor’s
liability for harassment by providing evidence of hostile social
interactions along with supplemental evidence of official employment
actions that reinforce an underlying hostile message.” Negherbon v.
Wells Fargo Bank, No. 15-CV-02368-JCS, 2015 WL 6163570, at *6
(N.D. Cal. Oct. 21, 2015) (citing Roby, 47 Cal. 4th at 708-10). The same
is true for a claim of IIED; see Olguin v. Int’l Paper Co., No. CV 16-
01865-AB (Ex), 2016 WL 1643722, at *3 (C.D. Cal. Apr. 26, 2016) (“[The
California Supreme Court in] Janken did not hold that, as a matter of
law, an IIED claim cannot be based on managerial activity.”). When a
supervisor’s “behavior goes beyond the act of termination,” such as
acting “in a deceptive manner that results in the plaintiff being denied
[ancillary] rights,” then the plaintiff may plausibly assert an IIED
claim against the supervisor. Dagley v. Target Corp., No. CV 09-1330-
VBF(AGRx), 2009 WL 910558, at *3 (C.D. Cal. Mar. 31, 2009) (citations
omitted) (allegation that the plaintiff was terminated during her
medical leave for a pretextual reason was sufficient to defeat
defendants’ claim of fraudulent joinder); see also Barsell v. Urban
Outfitters, Inc., No. CV 09-02604 MMM (RZx), 2009 WL 1916495, at *7
(C.D. Cal. July 1, 2009) (“[I]t is possible a jury might conclude that
communicating the termination decision while [plaintiff] was
hospitalized for depression was conduct that was outside the normal
employment relationship and was designed to cause [plaintiff] stress.”).

   Thus, a plaintiff may state a claim for FEHA Harassment or IIED
based in part on timely allegations of unlawful termination. See Scott
v. Gino Morena Enterprises, LLC, 888 F.3d 1101, 1112 (9th Cir. 2018)
(“[T]he entire time period of the hostile environment may be considered
by a court for the purposes of determining liability so long as at least
one act contributing to the claim occurs within the filing period.”); see



                                    7
also Richards, 26 Cal. 4th at 819 (FEHA statute of limitations should
be interpreted liberally to “promote the resolution of potentially
meritorious claims on the merits”). Here, Plaintiff has alleged that his
termination, which occurred days after he underwent cancer treatment
surgery, was part of a months-long harassment campaign that
encompassed other acts that occurred before the statutory period.
While these claims are tenuous, their failure is not “obvious according
to the settled rules of the state,” Morris, 236 F.3d at 1067, or impossible
to be cured by amendment of the Complaint. Hunter, 582 F.3d at 1046.

   Because there is at least a possibility that a state court would apply
the continuing violation doctrine here, Plaintiff’s claims against the
Individual Defendants for IIED and FEHA Harassment are not
necessarily barred by the statute of limitations.

            b.    Failure to State a Claim

    Next, Defendants argue that Plaintiff’s claims for FEHA harassment
and IIED are “legally insufficient” and “cannot be cured.” Removal at
19. Both claims “derive from the [same] conduct.” Id. at 11.
Defendants maintain that “nearly all of Plaintiff’s allegations against
the Individual Defendants are non-actionable personnel management
actions” that cannot support an IIED or FEHA Harassment claim.
Opp’n at 12, 15. The remaining allegations, according to Defendants,
are insufficiently “severe or pervasive” to state a claim for harassment,
id. at 12, or are “trivial incidents that fall well short of what is
necessary to support an IIED claim.” Id. at 15.

   FEHA makes it unlawful for an “an employer . . . or any other
person,” to harass an employee because of age, disability, or medical
condition. Cal. Gov. Code § 12940(j)(1). Unlike discriminatory
employment actions under FEHA, which are limited to “employers,”
harassment claims may be brought against any individual. Under
FEHA, “harassment” includes: “(a) [v]erbal harassment, e.g., epithets,
derogatory comments or slurs on a [discriminatory] basis” or “(b)
physical harassment, e.g., assault, impeding or blocking movement, or
any physical interference with normal work or movement, when



                                    8
directed at an individual on a [discriminatory] basis.” Cal. Code Regs.
Tit. 2 § 11019, subd. (b)(2). “Harassment [] consists of actions outside
the scope of job duties which are not of a type necessary to business and
personnel management.” Janken, 46 Cal. App. 4th at 65.

   To plead a claim for IIED, a plaintiff must allege “(1) extreme and
outrageous conduct by the defendant with the intention of causing, or
reckless disregard of the probability of causing, emotional distress; (2)
the plaintiff’s suffering severe or extreme emotional distress; and (3)
actual and proximate causation of the emotional distress by the
defendant’s outrageous conduct.” Hughes v. Pair, 46 Cal. 4th 1035,
1050 (2009).

   First, as noted above, California law does not entirely foreclose
Plaintiff’s reliance on “personnel management decisions” to assert
claims for IIED or FEHA Harassment. Roby, 47 Cal. 4th at 708-10.

   Second, the Complaint alleges more than just “personnel actions.”
Plaintiff asserts that the Individual Defendants “scowled and made
faces while staring or gesturing at Shanks [and] made humiliating
comments that were directly related to Shank’s disability.” Compl.
¶ 29. This was done “in front of Shanks’ coworkers” to “embarrass,
humiliate, and cause Shanks to suffer anxiety.” Id. The conduct
persisted for almost two months, during which time Plaintiff was
preparing for cancer treatment. Id. Though these allegations are
vague and may not ultimately suffice, the Court cannot conclude that
Plaintiff’s claims will “obviously fail” in state court. And “[n]othing
precludes Plaintiff from amending his complaint with facts pertinent to
the alleged claims” on remand. Nelson v. PetSmart, Inc., No. 2:15-CV-
08049-ODW (AJW), 2015 WL 6566003, at *3 (C.D. Cal. Oct. 30, 2015).4



4Defendants also argue that Plaintiff “fails to connect the alleged
harassment to his protected status (i.e., disability).” Opp’n at 13. But the
Complaint plainly states that Defendants’ harassment included “humiliating
comments that were directly related to [Plaintiff’s] disability.” Compl. ¶ 29.
At this stage, that is enough.



                                      9
            c.    Workers Compensation Preemption

   Defendants argue that Plaintiff’s IIED claim is barred by the
exclusive remedies provision of California’s Workers Compensation Act.
Removal at 19. It is true that workers’ compensation generally
provides the exclusive remedy for wrongful conduct that occurs “in the
normal course of the employer-employee relationship.” Miklosy v.
Regents of Univ. of California, 44 Cal. 4th 876, 902 (2008). However,
one California Court of Appeal clarified that claims of intentional
infliction of emotional distress based on “[unlawful] discrimination and
retaliation are not subject to workers’ compensation exclusivity.” Light
v. Cal. Dep’t of Parks & Recreation, 14 Cal. App. 5th 75, 101 (2017)
(holding that the plaintiff employee could pursue an IIED claim where
the conduct at issue violated FEHA and also satisfied the elements of
an IIED claim”). Because Plaintiff’s IIED claim is based on alleged
harassment and discrimination outside of the “normal course” of the
employer-employee relationship, Defendants have failed to show it is
doomed to fail in state court.

   The Court concludes there is a possibility that the state court would
find Plaintiff’s claims against the Individual Defendants (or an
amended version of them) state a claim for FEHA Harassment or IIED.
Therefore, the Individual Defendants have not been fraudulently
joined, complete diversity does not exist, and the Court lacks
jurisdiction under 28 U.S.C. § 1332. Grancare, 889 F.3d at 549.

      2.    LMRA Preemption

   Defendants next argue that Section 301 of the LMRA “preempts
Plaintiff’s claims because they derive from and/or are substantially
dependent on interpretation of multiple provisions of the [Collective
Bargaining Agreements or] CBAs.” Removal at 5. Plaintiff does not
dispute that his employment relationship with Vertex was subject to
Collective Bargaining Agreements governed by provisions of the LMRA.
Instead he argues that the Complaint requires “[no] more than a mere
consultation of the CBA” and therefore is not subject to LMRA
preemption. Mot. at 5-6.



                                   10
   LMRA preemption is analyzed using a two-part test. First, the court
asks “whether a particular right inheres in state law or, instead, is
grounded in a CBA.” Matson v. United Parcel Serv., Inc., 840 F.3d
1126, 1132 (9th Cir. 2016) (quoting Burnside v. Kiewit Pac. Corp., 491
F.3d 1053, 1060 (9th Cir. 2007)). If the claim is founded directly on
rights created by a CBA, preemption is warranted. Caterpillar Inc. v.
Williams, 482 U.S. 386, 394 (1987).

    The second part of the test asks “whether a state law right is
‘substantially dependent’ on the terms of a CBA.” Matson, 840 F.3d at
1132. In doing so, the key question is “whether the claim can be
resolved by ‘looking to’ versus interpreting the CBA.” Id. If the claim
requires “interpretation” of the CBA it is preempted; if it only requires
“looking to” the CBA, it is not. Id. Interpretation, in this context, is
defined narrowly and “it means something more than ‘consider,’ ‘refer
to,’ or ‘apply.’” Id. “[W]hen the meaning of contract terms is not the
subject of dispute, the bare fact that a collective-bargaining agreement
will be consulted in the course of state-law litigation plainly does not
require the claim to be extinguished.” Livadas v. Bradshaw, 512 U.S.
107, 124 (1994). Further, “[i]f the claim is based on state law, § 301
preemption is not mandated simply because the defendant refers to the
CBA in mounting a defense.” Matson, 840 F.3d at 1132. State law
discrimination claims “will rarely rest on rights created by CBAs or
require interpreting CBAs in the sense required for § 301 preemption.”
Id. at 1136.

            a.    Nonpayment of Wages

   Defendants first argue that Plaintiff has asserted a claim for
“Nonpayment of Wages,” which is preempted by § 301 of the LMRA.
This claim appears on the caption of Plaintiff’s Complaint and is
supported by one paragraph of factual allegations describing Plaintiff’s
overtime work and work conditions. Id. (citing Compl. at 1, ¶ 11).
Plaintiff counters that he has not asserted a cause of action for
nonpayment of wages and its inclusion on the caption of the Complaint
was a “typographical error.” Mot. at 5 (noting that the caption contains
“two causes of action [including Nonpayment of Wages] labeled with


                                   11
the number ‘6’” but no corresponding cause of action for Nonpayment of
Wages is asserted in the Complaint).5 Defendants cite no authority to
support the proposition that a party can maintain a cause of action by
mentioning it in the case caption without asserting it in the body of the
complaint.

   “It is clear that technical errors in the caption should not control
over the substance of the complaint.” Ostrofsky v. Sauer, No. 2:07-CV-
00987 MCE KJN PS, 2010 WL 891263, at *3 fn.4 (E.D. Cal. Mar. 8,
2010) (quotations omitted); see also 5 Wright and Miller, Federal
Practice and Procedure § 1321 (“It is the body of a pleading which
controls, not the caption.”). The Court agrees that Plaintiff has not
asserted a claim for nonpayment of wages and the non-asserted claim
cannot serve as the basis for federal jurisdiction.6

             b.     IIED, Retaliation, Wrongful Termination, and
                    Violation of FEHA

   Defendants next argue that Plaintiff’s remaining claims for IIED,
Retaliation, Wrongful Termination, and violation of FEHA are
preempted by § 301 of the LMRA. Defendants maintain that, to




5The “Nonpayment of Wages” cause of action appears in the caption of
Plaintiff’s Complaint (alongside the other cause of action #6) as follows:




6 The Complaint’s single paragraph of factual allegations related to overtime
wages—unconnected to a cause of action—is also insufficient to maintain a
claim and warrant federal jurisdiction. See Gahafer v. E & M Int’l, Inc., No.
17-1165 MV/SCY, 2018 WL 2095592, at *2 (D.N.M. May 7, 2018) (holding
that “no federal cause of action” was asserted when the allegations “relating
to a federal claim d[id] not even appear in the ‘Causes of Action’ section of his
Complaint but [were] instead set out in the factual background of the
Complaint.”).



                                       12
adjudicate these claims, “the Court will have to interpret and apply”
provisions of the CBA related to:

      (a) the employer’s right to manage operations, discipline
      employees, and terminate for just cause; (b) progressive
      discipline; (c) the employer’s disability accommodation
      obligations; (d) the provision of leaves of absence; (e) the
      application of the standard or alternative workweek rules
      and related overtime provisions; and (f) mechanic’s job
      duties and requirements.

Removal at 9-10 (citations omitted); see also id. at 11 (resolution of
IIED claim “derives from the conduct giving rise to Plaintiff’s
discrimination and retaliation claims” and “turns on the application of
disputed CBA terms”).

   But Defendants make no effort to demonstrate that any of the
identified CBA terms are ambiguous or in dispute. Alaska Airlines Inc.
v. Schurke, 898 F.3d 904, 921 (9th Cir. 2018) (“[C]laims are only
preempted to the extent there is an active dispute over the meaning of
contract terms.”). Defendants nonetheless maintain that the LMRA
preempts state law claims where the defendant’s “proffered
nondiscriminatory reason” for plaintiff’s termination “requires
interpretation of the CBA.” Opp’n at 24 (collecting cases). But in all
the cases cited by Defendants, the plaintiff’s affirmative claim required
the court to interpret the terms of the relevant CBA.

   No such circumstances exist here. At most, it is Defendants’
arguments that would require the Court to look to the CBA—but a
defendant cannot create removal jurisdiction merely by identifying a
defense based on the terms of the CBA. See Humble v. Boeing Co., 305
F.3d 1004, 1011 (9th Cir. 2002) (“[R]eliance on CBA provisions to
defend against an independent state law claim does not trigger § 301
preemption”). Rather, “the need to interpret the CBA must inhere in
the nature of the plaintiff’s claim.” Cramer v. Consolidated
Freightways Inc., 255 F.3d 683, 691 (9th Cir. 2001) (en banc). While
the CBA may prove relevant in some way to this case, Defendants have



                                    13
